Exhibit 10.36
EXECUTION VERSION
 
EXCHANGE AGREEMENT
among
ARBOR REALTY TRUST, INC.,
ARBOR REALTY SR, INC.
and
TABERNA PREFERRED FUNDING I, LTD.,
TABERNA PREFERRED FUNDING II, LTD.,
TABERNA PREFERRED FUNDING III, LTD.,
TABERNA PREFERRED FUNDING IV, LTD.,
TABERNA PREFERRED FUNDING V, LTD.,
TABERNA PREFERRED FUNDING VII, LTD.,
and
TABERNA PREFERRED FUNDING VIII, LTD.
Dated as of May 6, 2009
 





--------------------------------------------------------------------------------



 



EXECUTION COPY
EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT, dated as of May 6, 2009 (this “Agreement”), is
entered into by and among ARBOR REALTY SR, INC., a Maryland corporation (the
“Company”), ARBOR REALTY TRUST, INC., a Maryland corporation (the “Guarantor”),
and TABERNA PREFERRED FUNDING I, LTD. (“Taberna I”), TABERNA PREFERRED FUNDING
II, LTD. (“Taberna II”), TABERNA PREFERRED FUNDING III, LTD. (“Taberna III”),
TABERNA PREFERRED FUNDING IV, LTD. (“Taberna IV”), TABERNA PREFERRED FUNDING V,
LTD. (“Taberna V”), TABERNA PREFERRED FUNDING VII, LTD. (“Taberna VII”) and
TABERNA PREFERRED FUNDING VIII, LTD. (“Taberna VIII”, together with Taberna I,
Taberna II, Taberna III, Taberna IV, Taberna V and Taberna VII, collectively,
“Taberna”)
RECITAL:
     A. Reference is made to (i) that certain Junior Subordinated Indenture
dated as of March 15, 2005 (the “March Indenture”); (ii) that certain Junior
Subordinated Indenture dated as of April 1, 2005 (as amended, the “April
Indenture”); (iii) that certain Junior Subordinated Indenture dated as of
December 8, 2005 (the “December Indenture”); (iv) that certain Junior
Subordinated Indenture dated as of May 16, 2006 (the “May Indenture”); each by
and between the Company and The Bank of New York Mellon Trust Company, National
Association (“BNYM”) (as successor to JPMorgan Chase Bank, National
Association,) as trustee and (v) that certain Junior Subordinated Indenture
dated as of June 30, 2005 (the “June Indenture”) by and between the Company and
Wells Fargo Bank, National Association, as trustee (“Wells”); together with
BNYM, the “Existing Indenture Trustee”).
     B. Reference is made to (i) that certain Amended and Restated Trust
Agreement dated as of March 15, 2005 (the “March Trust Agreement”); (ii) that
certain Amended and Restated Trust Agreement dated as of April 1, 2005 (the
“April Trust Agreement”); (iii) that certain Amended and Restated Trust
Agreement dated as of December 8, 2005 (the “December Trust Agreement”);
(iv) that certain Amended and Restated Trust Agreement dated as of May 16, 2006
(the “May Trust Agreement”); each by and among the Company, as depositor, BNYM
(successor to JPMorgan Chase Bank, National Association, as property trustee)
(the “BNYM Property Trustee”), BNY Mellon Trust of Delaware (as successor to
Chase Bank USA, National Association, as Delaware trustee) (the “BNYM Delaware
Trustee”), and the respective administrative trustees named therein; and
(v) that certain Amended and Restated Trust Agreement dated as of June 30, 2005
(the “June Trust Agreement”) by and among the Company, as depositor, Wells Fargo
Delaware Trust Company, as Delaware trustee (the “Wells Property Trustee,”
together with the BNYM Property Trustee, the “Property Trustees”), Wells and the
respective administrative trustees named therein.
     C. Arbor Capital Trust I (“Trust I”) is the holder of the Junior
Subordinated Note due 2034 in the original principal amount of $27,070,000
issued by the Company pursuant to the March Indenture (“Subordinated Note I ”).





--------------------------------------------------------------------------------



 



     D. Arbor Capital Trust II (“Trust II”) is the holder of the Junior
Subordinated Note due 2034 in the original principal amount of $25,780,000
issued by the Company pursuant to the April Indenture (“Subordinated Note II”).
     E. Arbor Capital Trust IV (“Trust IV”) is the holder of the Junior
Subordinated Note due 2035 in the original principal amount of $25,774,000
issued by the Company pursuant to the June Indenture (“Subordinated Note IV”).
     F. Arbor Capital Trust V (“Trust V”) is the holder of the Junior
Subordinated Note due 2036 in the original principal amount of $51,550,000
issued by the Company pursuant to the December Indenture (“Subordinated Note
V”).
     G. Arbor Capital Trust VI (“Trust VI”) is the holder of the Junior
Subordinated Note due 2036 in the original principal amount of $51,550,000
issued by the Company pursuant to the January Indenture (“Subordinated Note VI,”
together with Subordinated Note I, Subordinated Note II, Subordinated Note IV,
and Subordinated Note V, the “Existing Subordinated Notes”).
     F. Taberna I is the holder of Preferred Securities in the original
aggregate principal amount of $26,250,000 issued by Trust I pursuant to the
March Trust Agreement, copies of which are attached hereto as Exhibit A-1 (the
“Trust I Preferred Securities”).
     G. Taberna II is the holder of Preferred Securities in the original
aggregate principal amount of $25,000,000 issued by Trust II pursuant to the
April Trust Agreement, copies of which are attached hereto as Exhibit A-2 (the
“Trust II Preferred Securities”).
     H. Taberna III, Taberna IV and Taberna VIII are the holders of Preferred
Securities in the original aggregate principal amount of $50,000,000 issued by
Trust V pursuant to the December Trust Agreement, copies of which are attached
hereto as Exhibit A-4 (the “Trust V Preferred Securities;” together with the
Trust I Preferred Securities and Trust II Preferred Securities, the “Original
Preferred Securities”).
     I. Pursuant to the June Trust Agreement, Trust IV issued a certain
Preferred Security Certificate (as such term is defined in the June Trust
Agreement) in the amount of $25,000,000 (the “Original Security IV”), which
Original Security IV is a global security.
     J. Taberna V is the holder of $25,000,000 in principal amount of a
beneficial interest in Original Security IV (the “Taberna V Holding”).
     K. Pursuant to the May Trust Agreement, Trust VI issued a certain Preferred
Security Certificate (as such term is defined in the May Trust Agreement) in the
amount of $50,000,000 (the “Original Security VI”), which Original Security VI
is a global security.
     L. Taberna VII is the holder of $25,000,000 in principal amount of a
beneficial interest in Original Security VI (the “Taberna VII Holding”), and
Taberna VIII is the holder of $25,000,000 in principal amount of a beneficial
interest in Original Security VI (the “Taberna VIII Holding;” together with the
Taberna V Holding and the Taberna VII Holding, the “Taberna Holdings”).

- 2 -



--------------------------------------------------------------------------------



 



     M. Simultaneously herewith, the Company and BNYM, as trustee (the “New
Indenture Trustee”) have entered into (a) that certain Junior Subordinated
Indenture I (“New Indenture I”) pursuant to which Company proposes to issue
Twenty-Nine Million Four Hundred Thousand Dollars ($29,400,000) in original
aggregate principal amount of the Junior Subordinated Notes; and (b) that
certain Junior Subordinated Indenture II (“New Indenture II”, and together with
New Indenture I, the “New Indentures") pursuant to which Company proposes to
issue One Hundred Sixty-Eight Million Dollars ($168,000,000) in original
aggregate principal amount of the Junior Subordinated Notes. Pursuant to the New
Indentures, the Company proposes to issue such Junior Subordinated Notes as
follows (collectively, the “Securities”):

  (i)   Junior Subordinated Note due 2034 in the original principal amount of
$29,400,000 issued by the Company to Taberna I, a copy of which is attached
hereto as Exhibit B-1 (“Note 1”), pursuant to New Indenture I;     (ii)   Junior
Subordinated Note due 2034 in the original principal amount of $28,000,000
issued by the Company to Taberna II, a copy of which is attached hereto as
Exhibit B-2 (“Note 2”), pursuant to New Indenture II;     (iii)   Junior
Subordinated Note due 2034 in the original principal amount of $28,000,000
issued by the Company to Taberna III, a copy of which is attached hereto as
Exhibit B-3 (“Note 3”), pursuant to New Indenture II;     (iv)   Junior
Subordinated Note due 2034 in the original principal amount of $27,300,000
issued by the Company to Taberna IV, a copy of which is attached hereto as
Exhibit B-4 (“Note 4”), pursuant to New Indenture II;     (v)   Junior
Subordinated Note due 2034 in the original principal amount of $28,000,000
issued by the Company to Taberna VII, a copy of which is attached hereto as
Exhibit B-5 (“Note 5”), pursuant to New Indenture II;     (vi)   Junior
Subordinated Note due 2034 in the original principal amount of $28,700,000
issued by the Company to Taberna VIII, a copy of which is attached hereto as
Exhibit B-6 (“Note 6”), pursuant to New Indenture II; and     (vii)   Junior
Subordinated Note due 2034 in the original principal amount of $28,000,000
issued by the Company to Taberna V, a copy of which is attached hereto as
Exhibit B-7 (“Note 7”), pursuant to New Indenture II.

     N. The Securities will be guaranteed by the Guarantor, as to the payment of
the Parent Guarantee Payments, as defined in and in accordance with those
certain Parent Guarantee Agreements, dated as of the date hereof, each by and
between the Guarantor and the BNYM Indenture Trustee, with respect to New
Indenture I (the “Parent Guarantee I”) and New Indenture II (the “Parent
Guarantee II”, and together with Parent Guarantee I, the “Parent Guarantees”)

- 3 -



--------------------------------------------------------------------------------



 



     N. On the terms and subject to the conditions set forth in this Agreement,
the Company and Taberna have agreed to exchange the Original Preferred
Securities and the Taberna Holdings for the Securities.
     NOW, THEREFORE, in consideration of the mutual agreements and subject to
the terms and conditions herein set forth, the parties hereto agree as follows:
     1. Definitions. This Agreement, the New Indentures, the Parent Guarantees
and the Securities are collectively referred to herein as the “Operative
Documents.” All other capitalized terms used but not defined in this Agreement
shall have the respective meanings ascribed thereto in the New Indentures.
     “April Trust Agreement” has the meaning set forth in the Recitals.
     “April Indenture” has the meaning set forth in the Recitals.
     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101
et seq., as amended.
     “Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code
or any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
     “BNYM” has the meaning set forth in the Recitals.
     “CDO Trustee” has the meaning set forth in Section 2(b)(i).
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated under it.
     “Closing Date” has the meaning set forth in Section 2(b).
     “Closing Room” has the meaning set forth in Section 2(b).
     “Company” has the meaning set forth in the introductory paragraph hereof.
     “Company Counsel” has the meaning set forth in Section 3(b).
     “Commission” has the meaning set forth in Section 4(v)
     “December Trust Agreement” has the meaning set forth in the Recitals.
     “December Indenture” has the meaning set forth in the Recitals.
     “Delaware Trustee” has the meaning set forth in the Recitals.
     “Environmental Law” has the meaning set forth in Section 4(jj).

- 4 -



--------------------------------------------------------------------------------



 



     “Environmental Laws” shall have the correlative meaning.
     “Equity Interests” means with respect to any Person (a) if such a Person is
a partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stick interests (both common stock and preferred stock) in a corporation.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated under it.
     “Exchange” has the meaning set forth in Section 2(b).
     “Exchange Act” has the meaning set forth in Section 4(j).
     “Existing Indentures” has the meaning set forth in the Recitals.
     “Existing Subordinated Notes” has the meaning set forth in the Recitals.
     “Financial Statements” has the meaning set forth in Section 4(w).
     “GAAP” has the meaning set forth in Section 4(w).
     “Governmental Entities” has the meaning set forth in Section 4(o).
     “Governmental Licenses” has the meaning set forth in Section 4(r).
     “Hazardous Materials” has the meaning set forth in Section 4(jj).
     “Holder” has the meaning set forth in the New Indentures.
     “Impairment” means any claim, counterclaim, setoff, defense, action,
demand, litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.
     “Indemnified Party” has the meaning set forth in Section 8(a). “Indemnified
Parties” shall have the correlative meaning.
     “Investment Company Act” has the meaning set forth in Section 4(j).
     “June Indenture” has the meaning set forth in the Recitals.
     “June Trust Agreement” has the meaning set forth in the Recitals.
     “Kodiak Exchange Agreement” means that certain Exchange Agreement, dated
the date hereof by and among Arbor Realty Trust, Inc., Arbor Realty SR, Inc. and
Kodiak CDO II, Ltd., Attentus CDO I, Ltd. and Attentus CDO III, Ltd.

- 5 -



--------------------------------------------------------------------------------



 



     “Lien” has the meaning set forth in Section 4(o).
     “March Indenture” has the meaning set forth in the Recitals.
     “March Trust Agreement” has the meaning set forth in the Recitals.
     “Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Company and its Significant Subsidiaries taken as a whole.
     “Material Adverse Change” has the meaning set forth in Section 3(e)(ii).
     “May Indenture” has the meaning set forth in the Recitals.
     “May Trust Agreement” has the meaning set forth in the Recitals.
     “New Indenture I” has the meaning set forth in the Recitals.
     “New Indenture II” has the meaning set forth in the Recitals.
     “New Indentures” has the meaning set forth in the Recitals.
     “New Indenture Trustee” has the meaning set forth in the Recitals..
     “Note 1” has the meaning set forth in the Recitals.
     “Note 2” has the meaning set forth in the Recitals.
     “Note 3” has the meaning set forth in the Recitals.
     “Note 4” has the meaning set forth in the Recitals.
     “Note 5” has the meaning set forth in the Recitals.
     “Note 6” has the meaning set forth in the Recitals.
     “Note 7” has the meaning set forth in the Recitals.
     “Original Kodiak Indentures” has the meaning set forth in the New
Indentures.
     “Original Parent Guarantees” means (i) that certain Parent Guarantee
Agreement, dated March 15, 2005; (ii) that certain Parent Guarantee Agreement,
dated April 1, 2005; (iii) that certain Parent Guarantee Agreement, dated
December 8, 2005; (iv) that certain Parent Guarantee Agreement, dated May 16,
2006; each by and between Arbor Realty Trust, Inc., as Parent Guarantor, and
JPMorgan Chase Bank, National Association, as Guarantee Trustee and (v) that
certain Parent Guarantee Agreement, dated June 30, 2005, between Arbor Realty
Trust, Inc., as Parent Guarantor, and Wells Fargo Bank, National Association, as
Guarantee Trustee, in each case as the same may be amended from time to time.

- 6 -



--------------------------------------------------------------------------------



 



     “Original Preferred Securities” has the meaning set forth in the Recitals.
     “Original Security IV” has the meaning set forth in the Recitals.
     “Original Security VI” has the meaning set forth in the Recitals.
     “Parent Guarantee I” has the meaning set forth in the Recitals.
     “Parent Guarantee II” has the meaning set forth in the Recitals.
     “Parent Guarantees” means, collectively, Parent Guarantee I and Parent
Guarantee II.
     “Properties” has the meaning set forth in Section 4(kk).
     “Property Trustees” means, collectively, the BNYM Property Trustee and the
Wells Property Trustee.
     “Regulation D” has the meaning set forth in Section 4(h).
     “Repayment Event” has the meaning set forth in Section 4(o).
     “Rule 144A(d)(3)” has the meaning set forth in Section 4(j).
     “Securities” has the meaning set forth in the Recitals.
     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq.,
as amended, and the rules and regulations promulgated under it.
     “Significant Subsidiary” has the meaning set forth in Section 4(q).
     “Subordinated Note I” has the meaning set forth in the Recitals.
     “Subordinated Note II” has the meaning set forth in the Recitals.
     “Subordinated Note IV” has the meaning set forth in the Recitals.
     “Subordinated Note V” has the meaning set forth in the Recitals.
     “Subordinated Note VI” has the meaning set forth in the Recitals.
     “Taberna” has the meaning set forth in the introductory paragraph hereof.
     “Taberna Holdings” shall mean the Taberna V Holding, the Taberna VII
Holding, and the Taberna VIII Holding.
     “Taberna I” has the meaning set forth in the introductory paragraph hereof.
     “Taberna II” has the meaning set forth in the introductory paragraph
hereof.

- 7 -



--------------------------------------------------------------------------------



 



     “Taberna III” has the meaning set forth in the introductory paragraph
hereof.
     “Taberna IV” has the meaning set forth in the introductory paragraph
hereof.
     “Taberna V” has the meaning set forth in the introductory paragraph hereof.
     “Taberna VII” has the meaning set forth in the introductory paragraph
hereof.
     “Taberna VIII” has the meaning set forth in the introductory paragraph
hereof.
     “Taberna V Holding” has the meaning set forth in the Recitals.
     “Taberna VII Holding” has the meaning set forth in the Recitals.
     “Taberna VIII Holding” has the meaning set forth in the Recitals.
     “Taberna Capital Management, LLC” means Taberna Capital Management, LLC and
its successors and/or assigns as collateral manager of the Holders, as
applicable.
     “Taberna Transferred Rights” means any and all of each Taberna entity’s
right, title, and interest in, to and under the Original Preferred Securities,
Original Security IV and Original Security VI, together with its rights with
respect to the following:
          (i) the applicable Existing Indentures, Trust Agreements, and the
Original Parent Guarantees;
          (ii) all amounts payable to such Taberna entity under the applicable
Original Preferred Securities, Original Security IV, Original Security VI, the
applicable Existing Indentures and/or the applicable Trust Agreements;
          (iii) all claims (including “claims” as defined in Bankruptcy Code
§101(5)), suits, causes of action, and any other right of such Taberna entity,
whether known or unknown, against the Company or any of its affiliates
(including the applicable Trusts), agents, representatives, contractors,
advisors, or any other entity that in any way is based upon, arises out of or is
related to any of the foregoing, including all claims (including contract
claims, tort claims, malpractice claims, and claims under any law governing the
exchange of, purchase and sale of, or indentures for, securities), suits, causes
of action, and any other right of Taberna against any attorney, accountant,
financial advisor, or other entity arising under or in connection with the
applicable Original Preferred Securities, the applicable Existing Indentures,
the applicable Trust Agreements, the applicable Original Parent Guarantees or
the transactions related thereto;
          (iv) all guarantees and all collateral and security of any kind for or
in respect of the foregoing;
          (v) all cash, securities, or other property, and all setoffs and
recoupments, to be received, applied, or effected by or for the account of such
Taberna entity under the applicable Original Preferred Securities, Original
Security IV, and

- 8 -



--------------------------------------------------------------------------------



 



Original Security VI other than fees, costs and expenses payable to such Taberna
entity hereunder and all cash, securities, interest, dividends, and other
property that may be exchanged for, or distributed or collected with respect to,
any of the foregoing; and
          (vi) all proceeds of the foregoing.
     “Trust I” has the meaning set forth in the Recitals.
     “Trust II” has the meaning set forth in the Recitals.
     “Trust IV” has the meaning set forth in the Recitals.
     “Trust V” has the meaning set forth in the Recitals.
     “Trust VI” has the meaning set forth in the Recitals.
     “Trust I Preferred Securities” has the meaning set forth in the Recitals.
     “Trust II Preferred Securities” has the meaning set forth in the Recitals.
     “Trust V Preferred Securities” has the meaning set forth in the Recitals.
     “Trust Agreements” has the meaning set forth in the Recitals.
     “Wells” has the meaning set forth in the Recitals.
     “Wells Property Trustee” has the meaning set forth in the Recitals.
     2. Exchange of Original Preferred Securities for Securities.
          (a) The Company agrees to issue the Securities in accordance with the
New Indentures and has requested that the Taberna entities accept such
Securities in exchange for the applicable Original Preferred Securities and the
applicable Taberna Holdings, and each of the Taberna entities hereby accepts the
applicable Securities in exchange for the applicable Original Preferred
Securities and the applicable Taberna Holdings upon the terms and conditions set
forth herein.
          (b) The closing of the exchange contemplated herein shall occur at the
offices of Nixon Peabody, LLP in New York, New York (the “Closing Room”), or
such other place as the parties hereto and BNYM shall agree, at 11:00 a.m. New
York time, on May 6, 2009 or such later date as the parties may agree (such date
and time of delivery the “Closing Date”). The Company and Taberna hereby agree
that the exchange (the “Exchange”) will occur in accordance with the following
requirements:
          (i) Taberna Capital Management, LLC (as collateral manager for each of
the Taberna entities) shall have delivered an issuer order instructing each
trustee (in each such capacity, a “CDO Trustee”) under the applicable indenture
pursuant to which such CDO Trustee serves as trustee for the holders of the
Original Preferred Securities, Original Security IV and Original Security VI to
(A) exchange the Original Preferred

- 9 -



--------------------------------------------------------------------------------



 



Securities for the Securities and to deliver the Original Preferred Securities
to the applicable Property Trustee for cancellation and reissuance in the name
of the Company, and (B) as to Taberna V, Taberna VII and Taberna VIII, exchange
the Taberna V Holding for Note 7, the Taberna VII Holding for Note 5 and the
Taberna VIII Holding for Note 6, and transfer Taberna V’s interest in Original
Security IV, Taberna VII’s interest in Original Security VI and Taberna VIII’s
interest in Original Security VI, to the Company.
          (ii) The Original Preferred Securities and the Securities shall have
been delivered to the Closing Room, copies of which Original Preferred
Securities and Securities shall have previously been made available for
inspection, if so requested.
          (iii) Company shall have directed the New Indenture Trustee to
authenticate the Securities and deliver them to the applicable CDO Trustee, as
follows: (i) Note 1 to Taberna I, (ii) Note 2 to Taberna II, (iii) Note 3 to
Taberna III, (iv) Note 4 to Taberna IV; (v) Note 5 to Taberna VII; (iv) Note 6
to Taberna VIII; and (vii) Note 7 to Taberna V.
          (iv) New Indenture Trustee shall have authenticated the applicable
Securities in accordance with the terms of the applicable New Indenture and
delivered them as provided above.
          (v) Each Property Trustee, on behalf of the applicable Trusts, shall
have obtained the applicable Original Preferred Securities and shall promptly
thereafter, as requested by the Company, cancel and reissue them in the name of
the Company or cancel them entirely.
          (vi) Simultaneously with the occurrence of the events described in
subsections (iv) and (v) hereof and satisfaction of all other requirements
herein, (A) each Taberna entity holding the applicable Original Preferred
Securities or the applicable Taberna Holdings irrevocably transfers, assigns,
grants and conveys the related Taberna Transferred Rights to the Company and the
Company assumes all rights and obligations of Taberna with respect to the
Original Preferred Securities, the Taberna Holdings and the Taberna Transferred
Rights and (B) each Holder shall be entitled to all of the rights, title and
interest of a Holder of the Securities under the terms of the applicable
Securities, the applicable New Indenture and any related Operative Documents.
          (vii) Company shall have paid to BNYM all of such party’s legal fees,
costs and other expenses in connection with the Exchange, as well as all other
accrued and unpaid fees, costs and expenses under the Existing Indentures, the
Trust Agreements and the New Indentures, if any.
     3. Conditions Precedent. The obligations of the parties under this
Agreement are subject to the following conditions precedent:
          (a) The representations and warranties contained herein shall be
accurate as of the date of delivery of the Securities.

- 10 -



--------------------------------------------------------------------------------



 



          (b) Cooley, Godward, Kronish LLP, counsel for the Company and the
Guarantor (the “Company Counsel”), shall have delivered opinions with respect to
each New Indenture and the related Operative Documents, dated the Closing Date,
addressed to each Holder and its successors and assigns and to the New Indenture
Trustee, in substantially the form set out in Annex A-1 hereto; the Company
shall have delivered opinions of the Company’s and Guarantor’s General Counsel
addressed to each Holder and its successors and assigns and to the New Indenture
Trustee, in substantially the form set out in Annex A-2 hereto, and if required
by Taberna Capital Management, LLC, the Company shall have furnished to the
Holders of the Securities a certificate signed by the Company’s Chief Executive
Officer, President, an Executive Vice President, Chief Financial Officer,
Treasurer or Assistant Treasurer, dated the Closing Date, addressed to the
Holders of the Securities, in substantially the form set out in Annex D hereto.
In rendering its opinion, the Company Counsel may rely as to factual matters
upon certificates or other documents furnished by officers, directors and
trustees of the Company and by government officials; provided, however, that
copies of any such certificates or documents are delivered to the Holders) and
by and upon such other documents as such counsel may, in its reasonable opinion,
deem appropriate as a basis for the Company Counsel’s opinion. The Company
Counsel may specify the jurisdictions in which it is admitted to practice and
that it is not admitted to practice in any other jurisdiction and is not an
expert in the law of any other jurisdiction. Such Company Counsel Opinion shall
not state that it is to be governed or qualified by, or that it is otherwise
subject to, any treatise, written policy or other document relating to legal
opinions, including, without limitation, the Legal Opinion Accord of the ABA
Section of Business Law (1991).
          (c) Taberna shall have been furnished opinions of the Company Counsel,
dated as of the Closing Date, addressed to the Holders of the Securities and
their respective successors and assigns and the applicable New Indenture
Trustee, in substantially the form set out in Annex B hereto.
          (d) The Holders of the Securities shall have received, with respect to
each New Indenture and the related Operative Documents, the opinion of special
counsel for New Indenture Trustee, dated as of the Closing Date, addressed to
the Holders of the Securities and their successors and assigns, in substantially
the form set out in Annex C hereto.
          (e) Each of the Guarantor and the Company shall have furnished to the
Holders of the Securities under each of the New Indentures a certificate of the
Company, signed by the Chief Executive Officer, President or an Executive Vice
President, and Chief Financial Officer, Treasurer or Assistant Treasurer of the
Company, dated as of the Closing Date, as to (i) and (ii) below:
          (i) the representations and warranties in this Agreement and the New
Indentures are true and correct on and as of the Closing Date, and Company and
the Guarantor have complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date; and
          (ii) since the date of the latest Financial Statements, there has been
no material adverse change in the condition (financial or other), earnings,
business or assets of the Company, the Guarantor and their respective
Significant Subsidiaries, taken as a

- 11 -



--------------------------------------------------------------------------------



 



whole, whether or not arising from transactions occurring in the ordinary course
of business (a “Material Adverse Change”).
          (f) The Company shall pay on or prior to the Closing Date, to the
applicable Taberna entities a fee as set forth on Schedule 2, calculated as the
amount of interest accrued upon the Original Preferred Securities and the
Taberna Holdings, based upon (i) a principal balance equal to one hundred twelve
percent (112%) of the outstanding principle balance of the Original Preferred
Securities and the Taberna Holdings, (ii) an interest rate of one half of one
percent (0.5%) per annum, and (iii) a period commencing on and including the
most recent Interest Payment Date under the Existing Indenture for which
interest was actually paid under the Original Preferred Securities and the
Taberna Holdings, as applicable, and continuing through and including the
Closing Date.
          (g) Prior to the Closing Date, the Company and the Guarantor shall
have furnished to the Holders of the Securities and their counsel such further
information, certificates and documents as the Holders of the Securities or such
counsel may reasonably request.
     If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Holders of the
Securities or their counsel, this Agreement and any obligations of Taberna
hereunder, whether as holders of the Original Preferred Securities or the
Taberna Holdings, as applicable, or as prospective Holders of the Securities,
may be canceled at, or at any time prior to, the Closing Date by Taberna. Notice
of such cancellation shall be given to the Company or the Guarantor in writing
or by telephone and confirmed in writing, or by e-mail or facsimile.
     Each certificate signed by any officer of the Company and the Guarantor and
delivered to the Holders of the Securities or the Holders’ counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Company and
the Guarantor, as applicable, and not by such officer in any individual
capacity.
     4. Representations and Warranties of the Company and the Guarantor. The
Company and the Guarantor jointly and severally represent and warrant to, and
agree with Taberna, as holders of the Original Preferred Securities and the
Taberna Holdings and with the Holders of the Securities, as follows:
          (a) Each of the Company and the Guarantor (i) is duly organized and
validly existing under the laws of its jurisdiction of organization or
incorporation, (ii) is in good standing under such laws and (iii) has full power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Operative Documents.
          (b) Each of the Company and the Guarantor is an “accredited investor”
as defined in Rule 501 under the Securities Act. Without characterizing the
Original Preferred Securities, Original Security IV, Original Security VI or any
of the Taberna Transferred Rights as a “security” within the meaning of
applicable securities laws, the Company is not acquiring the Original Preferred
Securities, Original Security IV, Original Security VI or the Taberna

- 12 -



--------------------------------------------------------------------------------



 



Transferred Rights with a view towards the sale or distribution thereof in
violation of the Securities Act.
          (c) Intentionally omitted.
          (d) None of the Securities, the New Indentures, or the Exchange, is or
may be (i) void or voidable as an actual or constructive fraudulent transfer or
as a preferential transfer or (ii) subject to any Impairment.
          (e) Each of the Company and the Guarantor (i) is a sophisticated
entity with respect to the Exchange and the transactions contemplated thereby,
(ii) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
Exchange and the transactions contemplated thereby and (iii) has independently
and without reliance upon any Taberna entity, any Holder of the Securities,
Taberna Capital Management, LLC, BNYM, or any of their affiliates, and based on
such information as it has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that it has relied upon each
Taberna entity’s express representations, warranties, covenants and agreements
in this Agreement. The Company and the Guarantor acknowledge that none of
Taberna, any Holders of the Securities, Taberna Capital Management, LLC, BNYM,
or any of their affiliates has given them any investment advice, credit
information or opinion on whether the Exchange is prudent.
          (f) Neither the Company nor the Guarantor has engaged any broker,
finder or other entity acting under the authority of it or any of its affiliates
that is entitled to any broker’s commission or other fee in connection with the
transaction for which Taberna, any Holder, Trustee or any of their affiliates
could be responsible.
          (g) No interest in the Taberna Transferred Rights is being acquired by
or on behalf of an entity that is, or at any time while the Taberna Transferred
Rights are held thereby will be, one or more Benefit Plans.
          (h) Neither the Company, the Guarantor nor any of their respective
“Affiliates” (as defined in Rule 501(b) of Regulation D (“Regulation D”) under
the Securities Act (as defined below)), nor any person acting on its or their
behalf, has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy any security, under circumstances that would require the
registration of any of the Securities under the Securities Act.
          (i) Neither the Company the Guarantor nor any of their respective
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities.
          (j) The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility

- 13 -



--------------------------------------------------------------------------------



 



requirements of Rule 144A(d)(3) promulgated pursuant to the Securities Act
(“Rule 144A(d)(3)”).
          (k) Neither the Company, the Guarantor nor any of their respective
Affiliates, nor any person acting on its or their behalf, has engaged, or will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.
          (l) Neither the Company nor the Guarantor is, and immediately
following consummation of the transactions contemplated hereby, will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act.
          (m) Each of this Agreement, the New Indentures and the other Operative
Documents and the consummation of the transactions contemplated herein and
therein have been duly authorized by the Company and the Guarantor and, on the
Closing Date, will have been duly executed and delivered by the Company and the
Guarantor and, assuming due authorization, execution and delivery by Taberna
and/or the Trustee, as applicable, will be a legal, valid and binding
obligations of the Company and the Guarantor enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.
          (n) The Securities have been duly authorized by the Company and, on
the Closing Date, will have been duly executed and delivered to the Trustee for
authentication in accordance with the New Indentures and, when authenticated in
the manner provided for in the New Indentures and delivered to the Holders, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the New Indentures, enforceable against the Company in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
          (o) Neither the issue of the Securities and exchange of the Securities
for the Original Preferred Securities or the Taberna Holdings, as applicable,
nor the execution and delivery of and compliance with the Operative Documents by
the Company or the Guarantor, nor the consummation of the transactions
contemplated herein or therein, (i) will conflict with or constitute a violation
or breach of (x) the charter or bylaws or similar organizational documents of
the Company, the Guarantor or any subsidiary of the Company or the Guarantor or
(y) any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any government, governmental authority, agency or instrumentality or
court, domestic or foreign, having jurisdiction over the Company, the Guarantor
or any of their respective subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event (as defined
below) under, or result in the creation or imposition of any pledge, security
interest, claim, lien or other encumbrance of any kind (each, a “Lien”) upon any
property or assets of the Company, the Guarantor or any if their respective
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Company, the
Guarantor or any of their respective subsidiaries is a party or by which it or
any of them may be bound, or (B) to which any of the property or assets of any
of them is subject, or any judgment,

- 14 -



--------------------------------------------------------------------------------



 



order or decree of any court, Governmental Entity or arbitrator, except, in the
case of clause (i)(y) or this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which
(X) would not, singly or in the aggregate, adversely affect the consummation of
the transactions contemplated by the Operative Documents and (Y) would not,
singly or in the aggregate, have a Material Adverse Effect or (iii) will require
the consent, approval, authorization or order of any court or Governmental
Entity. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company,
the Guarantor or any of its subsidiaries prior to its scheduled maturity.
          (p) Each of the Company and the Guarantor has all requisite power and
authority to own, lease and operate its properties and assets and conduct the
business it transacts and proposes to transact, and is duly qualified to
transact business and is in good standing in each jurisdiction where the nature
of its activities requires such qualification, except where the failure of the
Company or the Guarantor to be so qualified would not, singly or in the
aggregate, have a Material Adverse Effect.
          (q) Neither the Company nor the Guarantor has subsidiaries that are
material to its business, financial condition or earnings, other than those
listed in Schedule 1 attached hereto (the “Significant Subsidiaries”). Each
Significant Subsidiary is a corporation, partnership or limited liability
company duly and properly incorporated or organized or formed, as the case may
be, validly existing and in good standing under the laws of the jurisdiction in
which it is chartered or organized or formed, with all requisite power and
authority to own, lease and operate its properties and conduct the business it
transacts. Each Significant Subsidiary is duly qualified to transact business as
a foreign corporation, partnership or limited liability company, as applicable,
and is in good standing in each jurisdiction where the nature of its activities
requires such qualification, except where the failure to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.
          (r) The Company, the Guarantor and each of their respective
Significant Subsidiaries hold all necessary approvals, authorizations, orders,
licenses, consents, registrations, qualifications, certificates and permits
(collectively, the “Governmental Licenses”) of and from Governmental Entities
necessary to conduct their respective businesses as now being conducted, and
neither the Company, the Guarantor nor any of their respective subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Government License, except where the failure to be so licensed or
approved or the receipt of an unfavorable decision, ruling or finding, would
not, singly or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity or the failure of such Governmental Licenses to be in full force and
effect, would not, singly or in the aggregate, have a Material Adverse Effect;
and the Company, the Guarantor and their respective subsidiaries are in
compliance with all applicable laws, rules, regulations, judgments, orders,
decrees and consents, except where the failure to be in compliance would not,
singly or in the aggregate, have a Material Adverse Effect.
          (s) All of the issued and outstanding Equity Interests of the Company
and the Guarantor and each of their respective subsidiaries are validly issued,
fully paid and non-

- 15 -



--------------------------------------------------------------------------------



 



assessable; all of the issued and outstanding Equity Interests each subsidiary
of the Company and the Guarantor is owned by the Company, or the Guarantor, as
the case may be, directly or through subsidiaries, free and clear of any Lien,
claim or equitable right; and none of the issued and outstanding Equity
Interests of the Company, the Guarantor or any subsidiary was issued in
violation of any preemptive or similar rights arising by operation of law, under
the charter or by-laws of such entity or under any agreement to which the
Company, the Guarantor or any of their respective subsidiaries is a party.
          (t) Neither the Company, the Guarantor nor any of their subsidiaries
is (i) in violation of its respective charter or by-laws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which the Company, the Guarantor or any such subsidiary is a party
or by which it or any of them may be bound or to which any of the property or
assets of any of them is subject, except, in the case of clause (ii), where such
violation or default would not, singly or in the aggregate, have a Material
Adverse Effect.
          (u) There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Guarantor after due inquiry, threatened
against or affecting the Company, the Guarantor or any of their respective
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and the aggregate of all pending legal or
governmental proceedings to which the Company, the Guarantor or any of their
respective subsidiaries is a party or of which any of their respective
properties or assets is subject, including ordinary routine litigation
incidental to the business, are not expected to result in a Material Adverse
Effect.
          (v) The accountants of the Company and the Guarantor who certified the
Financial Statements (defined below) are independent public accountants of the
Company, the Guarantor and their respective subsidiaries within the meaning of
the Securities Act, and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder.
          (w) The audited consolidated financial statements (including the notes
thereto) and schedules of the Company, the Guarantor and each of their
respective consolidated subsidiaries for the fiscal year ending December 31,
2008, (the “Financial Statements”) provided to Taberna are the most recent
available audited and unaudited consolidated financial statements of the
Company, the Guarantor and each of their respective consolidated subsidiaries,
respectively, and fairly present in all material respects, in accordance with
U.S. generally accepted accounting principles (“GAAP”), the financial position
of the Company, the Guarantor and each of their respective consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified. Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein).

- 16 -



--------------------------------------------------------------------------------



 



          (x) Neither the Company, the Guarantor nor any of their respective
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company, the Guarantor or any of their respective subsidiaries that could
give rise to any such liability), except for (i) liabilities set forth in the
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company, the Guarantor and all of their respective subsidiaries
since the date of the most recent balance sheet included in such Financial
Statements.
          (y) Since the respective dates of the Financial Statements, there has
not been (A) any Material Adverse Change or (B) any dividend or distribution of
any kind declared, paid or made by the Company or the Guarantor on any class of
their respective Equity Interests.
          (z) The documents of the Company and the Guarantor, as applicable,
filed with the Commission in accordance with the Exchange Act, from and
including the commencement of the fiscal year covered by the Company’s and the
Guarantor’s, as applicable, most recent Annual Report on Form 10-K, at the time
they were or hereafter are filed by the Guarantor with the Commission
(collectively, the “1934 Act Reports”), complied and will comply with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Agreement and
on the Closing Date, do not and will not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and other than such instruments,
agreements, contracts and other documents as are filed as exhibits to such
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports
on Form 8-K, there are no instruments, agreements, contracts or documents of a
character described in Item 601 of Regulation S-K promulgated by the Commission
to which the Company, the Guarantor or any of their respective subsidiaries is a
party. The Company and the Guarantor are in compliance in with all currently
applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002.
          (aa) No labor dispute with the employees of the Company, the Guarantor
or any of their respective subsidiaries exists or, to the knowledge of the
Company or the Guarantor, is imminent, except those which would not, singly or
in the aggregate, have a Material Adverse Effect.
          (bb) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Governmental Entity, other
than those that have been made or obtained, is necessary or required for the
performance by the Company, the Guarantor of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Company or
the Guarantor of the transactions contemplated by the Operative Documents.

- 17 -



--------------------------------------------------------------------------------



 



          (cc) Each of the Company, the Guarantor and each of their respective
subsidiaries has good and marketable title to all of its respective real and
personal property, in each case free and clear of all Liens and defects, except
for those that would not, singly or in the aggregate, have a Material Adverse
Effect; and all of the leases and subleases under which the Company, the
Guarantor or any of their respective subsidiaries holds properties are in full
force and effect, except where the failure of such leases and subleases to be in
full force and effect would not, singly or in the aggregate, have a Material
Adverse Effect, and none of the Company, the Guarantor or any subsidiary of the
Company or the Guarantor has any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Company, the Guarantor or any
Significant Subsidiary of the Company or the Guarantor under any such leases or
subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.
          (dd) Intentionally omitted.
          (ee) The Company, the Guarantor and each of their respective
Significant Subsidiaries have timely and duly filed (or filed extensions thereof
(and which extensions are presently in effect)) all Tax Returns (as defined
below) required to be filed by them, and all such Tax Returns are true, correct
and complete in all material respects. The Company, the Guarantor and each of
their respective Significant Subsidiaries have timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). Neither the Company nor the
Guarantor has received notice of, and to the Company’s and Guarantor’s
knowledge, there are no material federal, state, or other Tax audits or
deficiency assessments proposed (to the Company’s knowledge) or pending with
respect to the Company, the Guarantor or any of their respective Significant
Subsidiary, and no such audits or assessments are threatened. As used herein,
the terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity, and (ii) all liabilities
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by contract. As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.
          (ff) Interest payable by the Company on the Securities is deductible
by the Company for United Stated Federal income Tax purposes and, to the
Company’s knowledge, there are no rulemaking or similar proceedings before the
U.S. Internal Revenue Service or comparable federal, state, local or foreign
government bodies which involve or affect the Company, the Guarantor or any of
their subsidiaries, which, if the action is decided unfavorably to the Company,
the Guarantor or any of their subsidiaries, could result in a Material Adverse
Effect.
          (gg) The books, records and accounts of the Company, the Guarantor and
their respective Significant Subsidiaries accurately and fairly reflect, in
reasonable detail, the transactions in, and dispositions of, the assets of, and
the results of operations of, the Company,

- 18 -



--------------------------------------------------------------------------------



 



the Guarantor and their respective Significant Subsidiaries. The Company, the
Guarantor and each of their respective subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
          (hh) The Company, the Guarantor and their respective Significant
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts in all material respects as
are customary in the businesses in which they are engaged or propose to engage
after giving effect to the transactions contemplated hereby. All policies of
insurance and fidelity or surety bonds insuring the Company, the Guarantor or
any of their respective Significant Subsidiaries or the Company’s, the
Guarantor’s or their respective Significant Subsidiaries’ respective businesses,
assets, employees, officers and directors are in full force and effect. The
Company, the Guarantor and each of their respective Significant Subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Significant Subsidiary has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Within the past twelve months, neither the Company nor
any Significant Subsidiary has been denied any insurance coverage it has sought
or for which it has applied.
          (ii) Neither the Company, the Guarantor, nor their respective
Significant Subsidiaries, nor, to the knowledge of the senior executive officers
of Company or the Guarantor, any person acting on behalf of the Company, the
Guarantor and/or their respective Significant Subsidiaries including, without
limitation, any director, officer, manager, agent or employee of the Company,
the Guarantor or their respective Significant Subsidiaries has, directly or
indirectly, while acting on behalf of the Company and/or its Significant
Subsidiaries (i) used any corporate, partnership or company funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate, partnership or company funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.
          (jj) The information provided by the Company and the Guarantor
pursuant to the Operative Documents does not, as of the date hereof, and will
not as of the Closing Date, contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          (kk) Except as would not, individually or in the aggregate, result in
a Material Adverse Change, (i) the Company, the Guarantor and their respective
subsidiaries have been and are in compliance with applicable Environmental Laws
(as defined below), (ii) none of the

- 19 -



--------------------------------------------------------------------------------



 



Company, Guarantor or their respective subsidiaries, or, to the best of the
Company’s knowledge, (a) any other owners of any of the real properties
currently or previously owned, leased or operated by the Company, the Guarantor
and their respective Significant Subsidiaries (collectively, the “Properties”)
at any time or any other party, has at any time released (as such term is
defined in CERCLA (as defined below)) or otherwise disposed of Hazardous
Materials (as defined below) on, to, in, under or from the Properties other than
in compliance with all applicable Environmental Laws, (iii) neither the Company,
the Guarantor, nor any of their respective subsidiaries has used nor intends to
use the Properties or any subsequently acquired properties, other than in
compliance with applicable Environmental Laws, (iv) neither the Company, the
Guarantor, nor any of their respective subsidiaries has received any notice of,
or have any knowledge of any occurrence or circumstance which, with notice or
passage of time or both, would give rise to a claim under or pursuant to any
Environmental Law with respect to the Properties, or their respective assets or
arising out of the conduct of the Company, the Guarantor and their respective
subsidiaries, (v) none of the Properties are included or, to the best knowledge
of the Company, proposed for inclusion on the National Priorities List issued
pursuant to CERCLA by the United States Environmental Protection Agency or, to
the best of the Company’s knowledge, proposed for inclusion on any similar list
or inventory issued pursuant to any other Environmental Law or issued by any
other Governmental Entity, (vi) none of the Company, the Guarantor, their
respective subsidiaries or agents or, to the best of the Company’s knowledge,
any other person or entity for whose conduct any of them is or may be held
responsible, has generated, manufactured, refined, transported, treated, stored,
handled, disposed, transferred, produced or processed any Hazardous Material at
any of the Properties, except in compliance with all applicable Environmental
Laws, and has not transported or arranged for the transport of any Hazardous
Material from the Properties to another property, except in compliance with all
applicable Environmental Laws, (vii) no lien has been imposed on the Properties
by any Governmental Entity in connection with the presence on or off such
Property of any Hazardous Material or with respect to an Environmental Law, and
(viii) none of the Company, the Guarantor, or their respective Significant
Subsidiaries or, to the best knowledge of the Company, any other person or
entity for whose conduct any of them is or may be held responsible, has entered
into or been subject to any consent decree, compliance order, or administrative
order in connection with an Environmental Law with respect to the Properties or
any facilities or improvements or any operations or activities thereon.
          (ll) As used herein, “Hazardous Materials” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal, state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances
Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42 U.S.C. §§
7401-7642, the Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C.
§§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26, and the
Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, and any analogous
state laws, as any of the above may be

- 20 -



--------------------------------------------------------------------------------



 



amended from time to time and in the regulations promulgated pursuant to each of
the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.
     5. Representations and Warranties of Taberna. Each Taberna entity, for
itself, represents and warrants to, and agrees with, the Company as follows:
          (a) It is a company duly formed, validly existing and in good standing
under the laws of the jurisdiction in which it is organized with all requisite
power and authority to execute, deliver and perform under Operative Documents to
which it is a party, to make the representations and warranties specified herein
and therein and to consummate the transactions contemplated in the Operative
Documents.
          (b) This Agreement and the consummation of the transactions
contemplated herein has been duly authorized by it and, on the Closing Date,
will have been duly executed and delivered by it and, assuming due
authorization, execution and delivery by the Company and Trustee of the
Operative Documents to which each is a party, will be a legal, valid and binding
obligation of such Taberna, enforceable against such Taberna in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
          (c) No filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any Governmental Entity or any
other Person, other than those that have been made or obtained, is necessary or
required for the performance by such Taberna of its obligations under this
Agreement or to consummate the transactions contemplated herein.
          (d) It is a “Qualified Holder” as such term is defined in
Section 2(a)(51) of the Investment Company Act.
          (e) Taberna I is the legal and beneficial owner of the Trust I
Preferred Securities and the related Taberna Transferred Rights and shall
deliver the Trust I Preferred Securities free and clear of any Lien created by
such Taberna entities.
          (f) Taberna II is the legal and beneficial owner of the Trust II
Preferred Securities and the related Taberna Transferred Rights and shall
deliver the Trust II Preferred Securities free and clear of any Lien created by
such Taberna entities.
          (g) Taberna V is the legal and beneficial owner of the Taberna V
Holding and the related Taberna Transferred Rights and shall deliver the Taberna
V Holding free and clear of any Lien created by such Taberna entities.
          (h) Taberna III, Taberna IV and Taberna VIII are the legal and
beneficial owners of the Trust V Preferred Securities and the related Taberna
Transferred Rights and shall deliver the Trust V Preferred Securities free and
clear of any Lien created by such Taberna entities.

- 21 -



--------------------------------------------------------------------------------



 



          (i) Taberna VII and Taberna VIII are the legal and beneficial owners
of the Taberna VII Holding and the Taberna VIII Holding, respectively, and the
related Taberna Transferred Rights and shall deliver the Taberna VII Holding and
the Taberna VIII Holding free and clear of any Lien created by such Taberna
entities.
          (j) There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to its knowledge, threatened against or affecting it, except for such actions,
suits or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents.
          (k) The outstanding principal amount of its respective Original
Preferred Securities, Original Security IV and Original Security VI is the face
amount as set forth in such Original Preferred Securities, such Original
Security IV and such Original Security VI.
          (l) It is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
          (m) It is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act. Without characterizing the
Original Preferred Securities, Original Security IV, Original Security VI or the
Taberna Transferred Rights as a “security” within the meaning of applicable
securities laws, it has not made any offers to sell, or solicitations of any
offers to buy, all or any portion of the Original Preferred Securities, Original
Security IV, Original Security VI or Taberna Transferred Rights in violation of
any applicable securities laws.
          (n) Neither it nor any of its Affiliates, nor any person acting on its
or its Affiliate’s behalf has engaged, or will engage, any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.
          (o) It understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) such Holder is acquiring the Securities for its
own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and it agrees to the legends and transfer
restrictions applicable to the Securities contained in the New Indentures, and
(iii) it has had the opportunity to ask questions of, and receive answers and
request additional information from, the Company and is aware that it may be
required to bear the economic risk of an investment in the Securities.

- 22 -



--------------------------------------------------------------------------------



 



          (p) It has not engaged any broker, finder or other entity acting under
its authority that is entitled to any broker’s commission or other fee in
connection with this Agreement and the consummation of transactions contemplated
in this Agreement and the New Indentures for which the Company could be
responsible.
          (q) It (i) is a sophisticated entity with respect to the Exchange,
(ii) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
Exchange and (iii) has independently and without reliance upon the Company or
any of their affiliates, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon the Company’s express representations,
warranties, covenants and agreements in the Operative Documents and the other
documents delivered by the Company in connection therewith.
     Except as expressly stated in this Agreement, Taberna make no
representations or warranties, express or implied, with respect to the Exchange,
the Taberna Transferred Rights, the Original Preferred Securities, Original
Security IV, Original Security VI, the Existing Indentures, or any other matter.
     6. Covenants and Agreements of the Company. The Company and the Guarantor
jointly and severally agree with Taberna and the Holders as follows:
          (a) The Company has taken all action reasonably necessary or
appropriate to cause its representations and warranties contained in Section 4
hereof to be true as of the Closing Date and after giving effect to the
Exchange.
          (b) Intentionally omitted.
          (c) Intentionally omitted.
          (d) Neither the Company nor the Guarantor will, or will permit any of
their respective Affiliates or any person acting on its or their behalf to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act.
          (e) Neither the Company nor the Guarantor will, or will not permit any
of their respective Affiliates or any person acting on its or their behalf to,
engage in (i) any form of “general solicitation or general advertising” (within
the meaning of Regulation D), or (ii) any “directed selling efforts” within the
meaning of Regulation S under the Securities Act, in connection with any offer
or sale of the any of the Securities.
          (f) So long as any of the Securities are outstanding, (i) the
Securities shall not be listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system and (ii) the Company shall not be an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under Section 8 of the Investment Company Act, and,
the Securities shall otherwise satisfy the eligibility requirements of
Rule 144A(d)(3).

- 23 -



--------------------------------------------------------------------------------



 



          (g) The Company shall furnish to (i) the Holders of the Securities,
(ii) Taberna Capital Management, LLC and (iii) any beneficial owner of the
Securities reasonably identified to the Company, a duly completed and executed
certificate in the form attached hereto as Annex D, including the financial
statements referenced in such Annex, which certificate and financial statements
shall be so furnished by the Company not later than forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company and not later than ninety (90) days after the end of each fiscal year of
the Company.
          (h) The Company will, during any period in which it is not subject to
and in compliance with Section 13 or 15(d) of the Exchange Act, or it is not
exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Securities,
upon the request of such Holder, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. If the Company is required to register
under the Exchange Act, such reports filed in compliance with Rule 12g3-2(b)
shall be sufficient information as required above. This covenant is intended to
be for the benefit of the Holders of the Securities.
          (i) Neither the Company nor the Guarantor will, until one hundred
eighty (180) days following the Closing Date, without the Holders’ or their
assignees’ prior written consent in their sole discretion, offer, sell, contract
to sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, (i) any Securities or other securities substantially similar to the
Securities other than (x) as expressly contemplated by the New Indentures, if at
all, the Original Kodiak Indentures and the Kodiak Exchange Agreement or
(ii) any other securities convertible into, or exercisable or exchangeable for,
any of the Securities or other securities substantially similar to the
Securities or (ii) any preferred securities.
          (j) Neither the Company nor the Guarantor will identify any of the
Indemnified Parties (as defined below) in a press release or any other public
statement without the prior written consent of such Indemnified Party.
          (k) The Holders of the Securities are granted the right under the New
Indentures to request the substitution of new notes for all or a portion of the
Securities (the “Replacement Securities”). The Replacement Securities shall bear
terms identical to the Securities with the sole exception of interest payment
dates (and corresponding redemption date and maturity date), which will be
specified by the Holders of the Securities. In no event will the interest
payment dates (and corresponding redemption date and maturity date) on the
Replacement Securities vary by more than sixty (60) calendar days from the
original interest payment dates (and corresponding redemption date and maturity
date) under the Securities. The Company agrees to cooperate with all reasonable
requests of the Holders of the Securities, as applicable in connection with any
of the foregoing, provided that no action requested of the Company in connection
with such cooperation shall materially increase the obligations or materially
decrease the rights of the Company pursuant to such documents.
     7. Payment of Expenses. In addition to the obligations agreed to by the
Company under Section 2(b)(vii) herein, the Company agrees to pay all costs and
expenses incident to the performance of the obligations of the Company under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated, including all

- 24 -



--------------------------------------------------------------------------------



 



costs and expenses incident to (i) the authorization, issuance, sale and
delivery of the Securities and any taxes payable in connection therewith;
(ii) the fees and expenses of counsel, accountants and any other experts or
advisors retained by the Company and the Guarantor; and (iv) the fees and all
reasonable expenses of the New Indenture Trustee and any other trustee or paying
agent appointed under the Operative Documents, including the fees and
disbursements of counsel for such trustees. The fees of the New Indenture
Trustee (excluding fees and disbursements of counsel) shall not exceed the
amounts set forth in that certain Fee Agreement dated as of the date hereof
between the Company and The Bank of New York Mellon Trust Company, National
Association, executed in connection with this Agreement and New Indenture I and
New Indenture II.
     8. Indemnification. (a) The Company and the Guarantor jointly and severally
agree to indemnify and hold harmless BNYM, Wells, the Holders, Taberna, Taberna
Capital Management, LLC, Taberna Securities, LLC, and their respective
affiliates and each person, if any, who controls any of the Indemnified Parties
within the meaning of the Securities Act or the Exchange Act, and the
Indemnified Parties’ respective directors, officers, employees and agents
(collectively, the “Indemnified Parties”) against any and all losses, claims,
damages or liabilities, joint or several, to which the Indemnified Parties may
become subject, under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based on (i) any untrue statement or alleged untrue statement of a
material fact contained in any information or documents furnished or made
available by or on behalf of the Company or the Guarantor, (ii) any omission or
alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein, not misleading, or (iii) the breach or
alleged breach of any representation, warranty, or agreement of the Company or
the Guarantor contained herein, or (iv) the execution and delivery by the
Company and/or the Guarantor of the Operative Documents and the consummation by
the Company and/r the Guarantor, as applicable, of the transactions contemplated
herein and therein, and agrees to reimburse each such Indemnified Party, as
incurred, for any legal or other expenses reasonably incurred by the Indemnified
Parties in connection with investigating or defending any such loss, claim,
damage, liability or action. This indemnity agreement will be in addition to any
liability that the Company and the Guarantor may otherwise have.
          (b) Promptly after receipt by an Indemnified Party under this
Section 8 of notice of the commencement of any action, such Indemnified Party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, promptly notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph
(a) above unless and to the extent that such failure results in the forfeiture
by the indemnifying party of material rights and defenses and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
Indemnified Party other than the indemnification obligation provided in
paragraph (a) above. The Indemnified Parties shall be entitled to appoint
counsel to represent the Indemnified Parties in any action for which
indemnification is sought. An indemnifying party may participate at its own
expense in the defense of any such action; provided, that counsel to the
indemnifying party shall not (except with the consent of the Indemnified Party)
also be counsel to the Indemnified Party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own

- 25 -



--------------------------------------------------------------------------------



 



counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, unless an Indemnified Party
elects to engage separate counsel because such Indemnified Party believes that
its interests are not aligned with the interests of another Indemnified Party or
that a conflict of interest might result. An indemnifying party will not,
without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.
     9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantor and/or their respective officers and of Taberna set forth in or
made pursuant to this Agreement will remain in full force and effect and will
survive the Exchange. The provisions of Sections 7 and 8 shall survive the
termination or cancellation of this Agreement.
     10. Recourse to Taberna. Recourse hereunder solely with respect to Taberna
shall be limited solely to the assets of the applicable Taberna entity. No
recourse will be available to the assets of any collateral manager to Taberna
including without limitation, Taberna Capital Management, LLC for any reason or
purpose whatsoever. To the extent the assets of any Taberna entity or the
proceeds of such assets, when applied in accordance with the applicable priority
of payment to which such assets or proceeds are subject, are insufficient to
meet the obligations of such Taberna entity hereunder in full, no Taberna entity
shall have further liability in respect of such outstanding obligations and such
outstanding obligations shall be extinguished. The company hereby agrees not to
institute against, or join any other person in instituting against, any Taberna
entity, any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings or other proceedings under U.S. federal or state
bankruptcy or similar laws until at least one year and one day or the then
applicable preference period under the United States Bankruptcy Code, Title 11
of the United States Code, as amended, or, where the context requires, the
applicable insolvency provisions of the laws of the Cayman Islands plus ten
(10) days after the payment in full of all the Securities; provided, that
nothing in this Section 10 shall preclude the Company from taking any action
against any applicable Taberna entity prior to the expiration of the
aforementioned period in (x) any case or proceeding voluntarily filed or
commenced by such Taberna entity, or (y) any involuntary insolvency proceeding
filed or commenced against the Company, by a person other than the Company.
     11. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.
     12. Notices. All communications hereunder will be in writing and effective
only on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified in
Exhibit D.

- 26 -



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without Taberna’s prior written consent. The
rights and obligations of the Holders under this Agreement may be assigned by
the Holders without the Company’s consent; provided that the assignee assumes
the obligations of any such Holders under this Agreement.
     14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).
     15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY
BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.
     16. Counterparts and Facsimile. This Agreement may be executed by any one
or more of the parties hereto in any number of counterparts, each of which shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.
     17. Entire Agreement. This Agreement constitutes the entire agreement of
the parties to this Agreement and supercedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
[Signature Page Follows]

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been entered into as of the date
first written above.

                      ARBOR REALTY SR, INC.    
 
               
 
  By:   /s/ Guy R. Milone, Jr.                      
 
      Name:   Guy R. Milone, Jr.    
 
               
 
      Title:   Vice President    
 
               
 
                    ARBOR REALTY TRUST, INC.    
 
               
 
  By:   /s/ Paul Elenio                      
 
      Name:   Paul Elenio    
 
               
 
      Title:   Chief Financial Officer    
 
               

(Signatures continue on the next page)

- 28 -



--------------------------------------------------------------------------------



 



TABERNA, AS HOLDERS OF THE ORIGINAL PREFERRED SECURITIES, THE
TABERNA HOLDINGS AND AS HOLDERS (AS DEFINED IN THE NEW INDENTURE):

                      TABERNA PREFERRED FUNDING I LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
                    TABERNA PREFERRED FUNDING II, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
                    TABERNA PREFERRED FUNDING III, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
                    TABERNA PREFERRED FUNDING IV, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
                    TABERNA PREFERRED FUNDING V, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
                    TABERNA PREFERRED FUNDING VII, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
               

- 29 -



--------------------------------------------------------------------------------



 



                      TABERNA PREFERRED FUNDING VIII, LTD.    
 
               
 
  By:   /s/ Alasdair Foster              
 
      Name:   Alasdair Foster    
 
               
 
      Title:   Director    
 
               
 
               

- 30 -



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Copy of Trust I Preferred Securities

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Copies of Trust II Preferred Securities

A-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3

Reserved

A-3



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Copy of Trust V Preferred Securities

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Copy of Note 1

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Copy of Note 2

B-2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
Copy of Note 3

B-3



--------------------------------------------------------------------------------



 



EXHIBIT B-4
Copy of Note 4

B-4



--------------------------------------------------------------------------------



 



EXHIBIT B-5
Copy of Note 5

B-5



--------------------------------------------------------------------------------



 



EXHIBIT B-6
Copy of Note 6

B-6



--------------------------------------------------------------------------------



 



EXHIBIT B-7
Copy of Note 7

B-7



--------------------------------------------------------------------------------



 



EXHIBIT C
Notice Information
Taberna:
c/o Taberna Capital Management, LLC
450 Park Avenue, 11th Floor
New York, NY 10022
Attention: Mr. Raphael Licht
Facsimile: (212) 243-9039
e-mail: rlicht@raitft.com
Company:
Arbor Realty SR, Inc.
333 Earle Ovington Blvd Suite 900
Uniondale, New York 11553
Attention: Paul Elenio
Facsimile: (516) 832-6422
e-mail: pelenio@arbor.com
Attention: Guy Milone, Jr.
Facsimile: (516) 832-6431
e-mail: gmilone@arbor.com

D-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Significant Subsidiaries

1.   Arbor Realty SR, Inc., a Maryland corporation   2.   Arbor Realty Mortgage
Securities Series 2004-1, Ltd., a Cayman Islands entity   3.   Arbor Realty
Mortgage Securities Series 2005-1, Ltd., a Cayman Islands entity   4.   Arbor
Realty Mortgage Securities Series 2006-1, Ltd., a Cayman Islands entity   5.  
Arbor Realty Funding, LLC, a Delaware limited liability company   6.   Arbor
Realty Participation, LLC, a Delaware limited liability company

Sch. 1-1



--------------------------------------------------------------------------------



 



ANNEX A-1
     Pursuant to Section 3(b) of the Agreement, Cooley, Godward Kronish LLP
counsel for the Company and the Guarantor, shall deliver opinions with respect
to each of the New Indentures and the related Operative Documents to the effect
that:
[INSERT ACTUAL]

Annex A-1-1



--------------------------------------------------------------------------------



 



ANNEX A-2
     Pursuant to Section 3(b) of the Agreement, the General Counsel of Company
and the Guarantor shall deliver opinions with respect to each of the New
Indentures and the related Operative Documents to the effect that:
[INSERT ACTUAL]

Annex A-2-1



--------------------------------------------------------------------------------



 



ANNEX B
     Pursuant to Section 3(d) of the Agreement, Company Counsel shall deliver
opinions with respect to each of the New Indentures and the related Operative
Documents to the effect that for U.S. federal income tax purposes, the
Securities should constitute indebtedness of the Company.
     In rendering such opinion, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

Annex B-1



--------------------------------------------------------------------------------



 



ANNEX C
     Pursuant to Section 3(d) of the Agreement, special counsel for the Trustee,
shall deliver an opinion with respect to each of the applicable New Indentures
to the effect that:
          (i) The Bank of New York Mellon Trust, National Association (the
“Bank”) is a national banking association with trust powers, duly and validly
existing under the laws of the United States of America, with corporate power
and authority to execute, deliver and perform its obligations under the New
Indenture and to authenticate and deliver the Securities, and is duly eligible
and qualified to act as Trustee under the New Indenture pursuant to Section 6.1
thereof.
          (ii) The New Indenture has been duly authorized, executed and
delivered by the Bank and constitutes the valid and binding obligation of the
Bank, enforceable against it in accordance with its terms except (A) as may be
limited by bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
          (iii) Neither the execution or delivery by the Bank of the New
Indenture, the authentication and delivery of the Securities pursuant to the
terms of the New Indenture, nor the performance by the Bank of its obligations
under the New Indenture (A) requires the consent or approval of, the giving of
notice to or the registration or filing with, any governmental authority or
agency under any existing law of the United States of America governing the
banking or trust powers of the Bank or (B) violates or conflicts with the
Articles of Association or By-laws of the Bank or any law or regulation of the
State of New York or the United States of America governing the banking or trust
powers of the Bank.
          (iv) The Securities have been authenticated and delivered by a duly
authorized officer of the Bank.
     In rendering such opinion, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Bank, the Company and public
officials, and (C) make customary assumptions and exceptions as to
enforceability and other matters.

Annex C-1



--------------------------------------------------------------------------------



 



ANNEX D
Officer’s Financial Certificate
     The undersigned, the Chief Financial Officer, hereby certifies, pursuant to
Section 6(h) of the Exchange Agreement, dated as of May 6, 2009, among the
Company (the “Company”), Arbor Realty Trust, Inc, (the “Guarantor”) and Taberna
Preferred Funding I, Ltd., Taberna Preferred Funding II, Ltd., Taberna Preferred
Funding III, Ltd., Taberna Preferred Funding IV, Ltd. Taberna Preferred Funding
V, Ltd., Taberna Preferred Funding VII, Ltd., and Taberna Preferred Funding
VIII, Ltd. that, as of [                    ], 2009, [the Company]/[the
Guarantor], if applicable, and its subsidiaries had the following ratios and
balances:
As of [Quarterly/Annual Financial Date], 20__

         
Senior secured indebtedness for borrowed money (“Debt”)
  $    
Senior unsecured Debt
  $    
Subordinated Debt
  $    
Total Debt
  $    
Ratio of (x) senior secured and unsecured Debt to (y) total Debt
             %
 
     

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20___and all required Financial Statements (as defined
in the Agreement) for the year ended [date], 20___]
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all required
Financial Statements (as defined in the Agreement) for the year ended [date],
20___] for the fiscal quarter ended [date], 20___.]
The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[___quarter interim] [annual] period ended [date], 20___, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).
I, the undersigned, the Chief Financial Officer, hereby certifies that I have
reviewed the terms of the New Indenture and I have made, or have caused to be
made by persons under my supervision, a detailed review of (i) the covenants of
the Company set forth therein, and (ii) the transactions and conditions of the
Company and its subsidiaries during the accounting period ended as of
[                    ] (the “Accounting Period”), which Accounting Period is
covered by the financial statements attached hereto. The examinations described
in the preceding sentence did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default (each as defined in the New Indenture) during or at the end of the
Accounting Period or as of the date of this certificate[, except as set forth
below:].

Annex D-1



--------------------------------------------------------------------------------



 



[Insert any exceptions by listing, in detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Company has taken, is taking, or
proposes to take with respect to each such condition or event.]
     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this                      day of
                                        , 20___.
[COMPANY]
[company address]

Annex D-2